Title: To James Madison from William Thornton, 15 August 1801
From: Thornton, William
To: Madison, James


My dear Friend
City of Washington 15th: Augst. 1801.
I had the honor of your Favour of the 8th: Instant, and have paid particular attention to its Contents. I saw Mr: Harbaugh and I find it impossible to make such an Agreement with him as to accommodate you, even were I to stipulate for an advance; because his Son now occupies the House & has rented his own. I know that his Son would not urge but delay the completion of the Building, and Mr: Harbaugh seems unwilling to interfere with his wishes; therefore informed me “that even the Terms first mentioned would hardly suit him.” I accordingly turned my attention to Mr: Voss’s House, next Door to the one I occupy, but was afraid we should not agree. We have however concluded, but I was under the necessity of infringing one of the rules not really specified but strongly hinted in your Letter. I was obliged to agree to an advance of the rent on your entering the House, but laid him under a penalty of 1000 Dolls. if the House should not be finished by the 1st: of Octr:—but I will copy the Agreement. You will find that I have guarded against the increase of rent in advancing it, by his agreeing to deduct the Discounts—and I have given my Note at sixty Days, negotiable at the Bank of Columbia, which may be renewed as often as you think proper, and thereby all the inconveniences of advancing and the increase of Rent are saved by this Agreement & negotiation. The House is also two feet more extensive in front, & the Kitchen dry & light, though under the House; therefore no back-buildings are necessary, which in Mr: Harbaugh’s House would have been indispensible, and would have prevented a free passage of Air: this House is also much better built, & as your Family is more numerous than ours, I have directed the third Story to be divided into four Rooms, two very good Bed-chambers, & the other two smaller Bed chambers. The Cellar I have directed to be divided, that one may serve for wine &c, the other for Coals &c—and for security against Fire a Cupola on the roof, which will add to the convenience of the House in other respects. There will be two Dormer Windows in front, & two behind. Our House has only one. I shall urge the Plaistering as soon as possible, and every thing shall be done to give you satisfaction.
Although I did all in my power to induce Mr: Harbaugh to meet your wishes, I must own that I am delighted at my want of success, for one of my first wishes is now likely to be gratified, in having you for my Neighbour.
We are exceedingly obliged by your friendly & kind Invitation. Could we accept it, we should be more gratified than we can easily express; but, like Cadmus of old, after I have presumed to invent Letters for the Americans, I was sent hither to build their great City!
There’s a Stroke of Vanity—
It lives in all my Doings!———To descend, I who lately was nothing less than a Commissioner or Edile, am now reduced to a High-way Man. You will remember we are engaged in making Highways. The City improves rapidly.

I am, dear Sir, with best Compliments to the Ladies of your Family, your respectful & affectionate Friend
William Thornton.
 

   RC and enclosures (DLC). RC docketed by JM. Enclosures are copies, in Thornton’s hand, of Voss’s statement of agreement, 15 Aug. 1801 (1 p.), and Thornton’s letter to Thompson and Veitch of Alexandria, 15 Aug. 1801, notifying them of JM’s plans to change residence (1 p.).


   Nicholas Voss was a bricklayer and plasterer with extensive real estate holdings in Washington and northern Virginia. His property next to Thornton’s was on F Street (National Intelligencer, 2 Sept. and 2 Dec. 1801; Washington Federalist, 19 June 1801; PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:113 n. 1).


   Cadmus, who is credited by tradition with bringing the alphabet to Greece, founded the city of Thebes. In 1793 Thornton had published Cadmus; or, A Treatise on the Elements of Written Language (Philadelphia, 1793; EvansCharles Evans, ed., American Bibliography … 1639 … 1820 (12 vols.; Chicago, 1903–34). 26258), which included an essay on teaching the deaf to speak. He was also active in the movement to found a national university in Washington.

